Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered.
Status of claims
Claims 4, 10-11, 14, and 16 are canceled; claim 13 is amended; Claims 1-3, 5-9, 12-13, and 15 remain for examination, wherein claims 1 and 7 are independent claims.

Previous rejection and objections
Previous rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 4/8/2022.

Previous rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 3,619,302, thereafter US’302) in view of Fairchild et al (US-PG-pub 2013/0292362 A1, thereafter PG’362) has been withdrawn since this claim has been canceled in view of the Applicant's "Arguments/Remarks with amendment after Final rejection" filed on 4/8/2022.
However, in view of the Applicant’s amendment, reconsideration, and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 3,619,302, thereafter US’302) in view of Fairchild et al (US-PG-pub 2013/0292362 A1, thereafter PG’362).
Regarding claims 1 and 7, US’302 teaches a steel plate containing 1.5-10 wt% Ni with improving toughness at low temperature and obtain excellent workability (Abstract of US’302) and more specifically 9-Ni steel (Col.3, lns.15-37 and table 2 of US’302). The comparison of the composition ranges between the alloy composition and plate thickness disclosed by #9A in table 2 of US’302 and those of the instant claims is listed in the following table. All of the essential alloy composition and plate thickness disclosed by #9A in table 2 of US’302 are within the claimed composition ranges. US’302 indicates Mn can be adjusted from 0.1-5wt% (Abstract, claims, and lns.9-40 of US’302), which overlaps the claimed Mn range of the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Mn from the disclosure of US’302 since US’302 teaches the same cryogenic steel plate as claimed in the invention throughout whole disclosing range. US’302 specify having mixed structure including martensite and partly bainite with ultrafine austenite in the tempered martensite (Fig.2-5 and 7-12, Col.8, lns.15-40, and Col.8, ln.69 to Col.9, ln.12 of US’302). US’302 does not specify the 10 area% or more of Bainite as recited in the instant claim. PG’362 teaches a ferritic steel suitable for strain base pipeline (abstract of PG’362). All of the alloy composition disclosed by PG’362 (Abstract, claims, Par.[0042]-[0049] of PG’362) overlaps the claimed alloy composition ranges. MPEP 2144 05 I. PG’362 specify including lath martensite, upper bainite, and retained austenite in the alloy (Abstract and claims of PG’362) and more specifically, including 20 vol% of bainite (par.[0018],[0091], and cl.4 of PG’362), which is within the claimed bainite amount as recited in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of bainite as demonstrated by PG’362 for the steel of US’302 in order to obtain high toughness and superior ductile tearing resistance for the steel (Title, abstract, and claims of PG’362). Regarding process conditions in the instant claim 7, US’302 teaches direct cooling rate greater than air-cooling rate (Col.3, lns.49-66 of US’302), tempering at 450-600oC (Col.4, lns.39-48 of US’302), for example 575oC 1 hr. for #9A in table 2, which overlaps all of the essential heat treatment parameters as claimed in the instant claim 7. Overlapping in the parameters of the heat treatment creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize these parameters in the process of the US’302 since US’302 teaches the same cryogenic steel plate as claimed in the invention throughout whole disclosing range.

Element
From instant Claims 1 and 7 (in wt %)
From #9A in table 2 of US’302 (in wt%)
within range
(in wt%)
C
0.04-0.08
0.04
0.050
Ni
8.9-9.3
9.06
9.12
Mn
0.6-0.7
0.43
0.1-5 (abstract and cls)
Overlapping 0.6-0.7
Si
0.2-0.3
0.25
0.25
P
50 ppm or less
Trace amount
0-trace amount
S
10 ppm or less
Trace amount
0-trace amount
Fe
Balance + impurities
Balance + impurities
Balance + impurities
Thickness of plate
10-20 mm
13 mm
13 mm
Tempered bainite
10 area% or more
Mixed phase with partly bainite
--
Residual austenite
10 area% or less
Including 
Reads on
Tempered Martensite
Balance phase
Balance phase
Balance 

From claim 7
From US’302
within range
Quenching cooling rate
35.6-40oC/sec
Quenching 
with cooling rate greater 
than an air-cooling
overlap
Tempering temperature
580-600oC
450-600oC
580-600oC
Tempering time
40-80 min
1 hour
1 hour


Still regarding process conditions in the instant claim 7, US’302 teaches direct cooling rate greater than air-cooling rate (Col.3, lns.49-66 of US’302), tempering at 450-600oC (Col.4, lns.39-48 of US’302), for example 575oC 1 hr. for #9A in table 2, which overlaps all of the essential heat treatment parameters as claimed in the instant claim 7. Overlapping in the parameters of the heat treatment creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize these parameters in the process of the US’302 since US’302 teaches the same cryogenic steel plate as claimed in the invention throughout whole disclosing range.
Regarding claims 2-3, 6, and 13-15, PG’362 specify including lath martensite, upper bainite, and retained austenite in the alloy (Abstract and claims of PG’362) and more specifically, including 20 vol% of bainite and 0.5-10 vol% retained austenite in the alloy (par.[0018],[0091], and cl.4 of PG’362), which overlaps the claimed residual austenite fraction (cl.2, 13, and 15) and bainite fraction (cl.3, 6, and 13-14). MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of bainite and retained austenite as demonstrated by PG’362 for the steel of US’302 in order to obtain high toughness and superior ductile tearing resistance for the steel (Title, abstract, and claims of PG’362).
Regarding the instant claim 13, PG’362 specify including lath martensite, upper bainite, and retained austenite in the alloy (Abstract and claims of PG’362) and more specifically, including 20 vol% of bainite and 0.5-10 vol% retained austenite in the alloy (par.[0018],[0091], and cl.4 of PG’362), which overlaps the claimed residual austenite fraction (cl.2, 13, and 15) and bainite fraction (cl.3, 6, and 13-14). MPEP 2144 05 I.

Claim(s) 5, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’302 in view PG’362, and further in view of Yano et al (US 4,776,900, thereafter US’900).
Regarding claims 5, 8-9, and 12, US’302 teaches hot rolling and provides microstructure of hot-rolled steel plate (abstract and Fig.7-9 of US’302). However, US’302 in view of PG’362 does not specify detail rolling parameters (cl.8-9) and prior austenitic grain size (cl.5 and 12). US’900 teaches a process for producing Ni-steels with high toughness having high crack-arresting capability and tensile strength (Abstract and claims of US’900). All of the alloy composition disclosed by US’900 (Abstract, claims, and examples of US’900) overlaps the claimed alloy composition ranges. MPEP 2144 05 I. US’900 specify heating temperature 1150oC (Col.1, ln.59 – Col.2, ln.2 of US’900); Finish rolling temperature 700-800oC (Col.2, lns.52-59 of US’900); and austenite grain size with ASTM #8 or higher (Fig.5 of US’900), which reads on the claimed hot rolling operation conditions and austenite grain size in the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the process conditions and controlling the prior austenite grain size as demonstrated by US’900 for the steel plate of US’302 in view of PG’362 in order to obtain nickel steel plate with high cracking-arresting capability (Title and Abstract of US’900). 
Notes: Akiyama et al (JP-06179909 A) 06-1994 is recorded as reference only.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-3, 5-9, 12-13, and 15 have been considered but they are not persuasive. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has been stated as above.
The Applicant's arguments have been summarized as following:
1, No combination of the applied references teaches or suggests the claimed cryogenic steel plate with claimed micro-structure. Fairchild et al (PG’362) directed to a weld metal for a ferritic steel base metal. The micro-structure of Fairchild et al (PG’362) differs from the claimed micro-structure. 
2, Yano et al (US’900) does not remedy the deficiencies of Aoki et al (US’302) in view of Fairchild et al ( PG’362).
3, no combination of the applied references teach or suggest a method for manufacturing a cryogenic steel plate as set forth in instant claim 7.
In response:
Regarding the arguments 1-2, Firstly, Fairchild et al (PG’362) not only teaches weld metal, but also teaches useful welding of ferritic pipeline steel (abstract and par.[0094] of PG'362). Secondly, the Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Aoki et al (US’302) in view of Fairchild et al (PG’362) is applied to the instant claims 1-3, 6-7, 13, and 15 and Yano et al (US’900) is further cited for claims 5, 8-9, and 12. The motivation for combining Fairchild et al (PG’362) and Aoki et al (US’302) can refer to the rejection above and previous office action dated 1/12/2022. Finally, US’302 specify having mixed structure including martensite and partly bainite with ultra-fine austenite in the martensite in tempered condition, which reads on the tempered bainite as claimed in the instant claims.
Regarding the argument 3, as pointed out in the previous office action dated 1/12/022,  US’302 teaches direct cooling rate greater than air-cooling rate, tempering at 450-600oC, for example 575oC 1 hr. for #9A in table 2 and thickness of plate is 12 mm (table 1 of US'302), which is very close or overlaps all of the essential heat treatment parameters as claimed in the instant claim 7. Overlapping in the parameters of the heat treatment creates a prima facie case of obviousness. MPEP 2144 05 I. It is noted that there is no evidence to show the criticality of the claimed parameters ranges in term of the properties or micro-structures of the steel plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734